Citation Nr: 0828847	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  96-28 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) (2007). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel







INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1992.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1996 rating decision 
issued by the Department of Veterans Affairs (VA) the Office 
(RO) in Nashville, Tennessee, which granted service 
connection for a disorder involving the inability to sweat 
diagnosed as anhidrosis, and assigned an initial 
noncompensable disability rating.  In an April 1997 Hearing 
Officer (HO) decision, an initial 10 percent disability 
rating for the veteran's anhidrosis was assigned, 
retroactively effective May 9, 1995.

In November 1999, the Board remanded the case to the RO for 
further development.  Subsequently, in a February 2005 rating 
decision, the RO granted service connection for impotence, 
assigning an initial noncompensable rating, awarded special 
monthly compensation based on loss of use of a creative organ 
and assigned an initial 40 percent disability rating for 
anhidrosis with pituitary tumor and prolactinoma, all 
retroactively effective May 9, 1995.

In September 2005, the Board denied entitlement to a rating 
disability in excess of 40 percent for a pituitary tumor and 
prolactinoma and granted a separate initial rating of 30 
percent for anhidrosis.  As such, these issues are not 
currently on appeal.  However, in the September 2005 action, 
the Board also remanded the issue of entitlement to an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) for 
service-connected anhidrosis for additional development.  It 
is now before the Board for appellate review.


FINDING OF FACT

There is no competent medical evidence of record showing that 
the veteran's anhidrosis presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.


CONCLUSION OF LAW

The criteria for referral of the veteran's claim to the 
Director of the VA Compensation and Pension Service or the 
Under Secretary for Benefits for consideration of assignment 
of an extraschedular evaluation for anhidrosis in excess of 
30 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.321(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the 4th element requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  The presence and/or absence of notice of this 
element is of no consequence since it is no longer required 
by law.   

Here, the duty to notify was satisfied by way of a letters 
sent to the appellant in April 2006 and July 2007 that fully 
addressed all notice elements and was sent prior to the 
February 2008 supplemental statement of the case, the initial 
AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim(s) and of the appellant's and VA's respective duties 
for obtaining evidence.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, private medical records, his 
April 1997 hearing transcript, VA vocational rehabilitation 
records and lay statements have been associated with the 
record.  The appellant was afforded VA medical examinations 
in March 2001 and February 2003.  The Board notes that the 
veteran's claims file was rebuilt by the RO since his 
original claims file could not be located.  Pursuant to the 
Board September 2005 remand, the RO has obtained additional 
medical records pertaining to his claim.  In addition, in 
letters sent by the RO in April 2006 and July 2007, the 
veteran was asked to provide any additional evidence that 
would show that his anhidrosis presents an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards; however, the 
veteran did not respond to this request.  The Board notes 
that the duty to assist is not a one-way street.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Significantly, neither 
the appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Extraschedular evaluation for anhidrosis

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits of the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In this case, the RO adjudicated the issue of entitlement to 
an extra-schedular evaluation pursuant to 38 C.F.R. § 
3.321(b)(1).  Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996).

In determining whether an extraschedular referral is 
warranted, there must initially be a comparison between the 
level of severity and the symptomatology of the veteran's 
disability with the established criteria provided in the 
rating schedule for this disability.  If the criteria 
reasonably describe the veteran's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extraschedular consideration is 
required.  See VAOPGCPREC 6-96.  However, if the schedular 
evaluation does not contemplate the veteran's level of 
disability and symptomatology and is found inadequate, the RO 
or Board must determine whether the veteran's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms" 
(including marked interference with employment and frequent 
periods of hospitalization).  
38 C.F.R. § 3.321(b)(1).  If so, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step, which is a determination of whether, to accord 
justice, the veteran's disability picture requires the 
assignment of an extraschedular rating.  Thun v. Peake, No. 
05-2066 (U.S. Vet. App. April 23, 2008)

The RO found that referral for extraschedular consideration 
was not warranted in this case.  After review of the record, 
the Board also finds no evidence of an exceptional disability 
picture in this case.  The veteran's anhidrosis is rated, by 
analogy, under Diagnostic Code 7832, pertaining to 
hyperhidrosis.  According to Diagnostic Code 7832, 
hyperhidrosis, with the ability to handle paper or tools 
after therapy, warrants the assignment of a 0 percent 
disability rating.  Hyperhidrosis with the inability to 
handle paper or tools because of moisture and 
unresponsiveness to therapy, warrants the assignment of a 30 
percent disability rating, the maximum evaluation allowed for 
this disability.  38 C.F.R. § 4.118, Diagnostic Code 7832 
(2007).  

The veteran argues that his disability causes marked 
interference with his ability to obtain and maintain 
employment.  At a December 1996 RO hearing, the hearing 
officer indicated that the veteran provided credible 
testimony that his condition was potentially life threatening 
for any employment position that subjects him to heat or sun 
and that he has had failed attempts at employment with the 
post office and operation of heavy equipment, employment for 
which he had previous training.  A June 1997 lay statement 
reflected that the veteran could no longer work at Levy 
Wrecking Company due to unavailability of cool work sites.  

A July 2000 VA examination report addendum reflected that the 
occupational impact of the veteran's disability was commented 
on in the November 1995 VA examination report.  That is, the 
veteran cannot work in hot areas or where the air 
conditioning could go out to those of his heat intolerance 
secondary to his inability to sweat.  Several cases were 
cited where the veteran had trouble on the job in the 
original examination report.  

In 1997, the veteran applied for and was approved for VA 
vocational rehabilitation benefits.  In May 2000, the veteran 
indicated that he was going to work full-time, attend school 
part time in the fall and attend school full time the 
following spring; however, the veteran did not provide any 
additional information.  In letters sent to the veteran in 
2002, he was informed that he was discontinued from the 
program due to his failure to return to training.  

A February 2003 VA examination report showed that the veteran 
reported working in building demolition.  He indicated that 
he carried ice and fluids with him whenever he went anywhere 
to work and did not stay in the heat.  He reported that he 
had to be careful where he worked and that he carried 
supplies in his truck.  He indicated that he felt good when 
it was cold weather and was very cautious during the summer 
under hot conditions.

The Board finds that the evidence does not show that there is 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3. 321(b)(1).  The record shows that the veteran has not 
been hospitalized for treatment of his residuals of 
anhidrosis.  In terms of whether the disability picture 
presented by his anhidrosis renders the regular scheduler 
criteria impractical, the Board notes that the veteran's 
anhidrosis has been rated by analogy to hyperhidrosis, a 
condition which is characterized by excessive sweating.  He 
is in receipt of the highest rating under Diagnostic Code 
7832, 30 percent, for hyperhidrosis with the inability to 
handle paper or tools because of moisture and that is 
unresponsiveness to therapy.  The Board finds that the 
limitations brought about by the symptoms contemplated under 
the criteria for rating hyperhydrosis would approximate the 
limitations brought about by the symptoms of his anhidrosis.  
In other words, the record does not show that his symptoms of 
anhidrosis would be considered, by analogy, to be outside of 
the rating criteria of the Diagnostic Code under which he is 
currently being compensated.  

It must be emphasized that the disability ratings are not job 
specific.  They represent as far as can practicably be 
determined the average impairment in earning capacity as a 
result of diseases or injuries encountered incident to 
military service and their residual conditions in civilian 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations of illnesses proportionate 
to the severity of the several grades of disability.  38 
C.F.R. § 4.1.  

The record shows that the veteran reported working in 
building demolition, and that he had to be careful where he 
worked and that he carried supplies in his truck.  He 
indicated that he felt good when it was cold weather and was 
very cautious during the summer under hot conditions.  The 
Board finds that this does not rise to the level of marked 
interference with employment as to render impractical the 
application of the regular schedular standards.  As noted 
above, the veteran did not respond to letters sent by the RO 
in April 2006 and July 2007 which asked him to provide 
additional evidence that would show that his anhidrosis 
presents an exceptional or unusual disability picture.  
Absent evidence to the contrary, the Board finds no reason 
for further action under 38 C.F.R. § 3. 321(b)(1), 

In terms of the veteran's own statements, he, as a layperson, 
with no apparent medical expertise or training, is not 
competent to comment on the presence or etiology of a medical 
disorder.  Rather, medical evidence is needed to that effect.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
finds that the absence of evidence presenting exceptional 
circumstances preponderates against referring the claim for 
consideration of an extraschedular evaluation for anhidrosis.  

Accordingly, entitlement to an extraschedular evaluation is 
not warranted.  Since the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Entitlement to an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) is denied. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


